UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (AMENDMENT NO. 1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period May 31, 2015 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 or the transition period from to Commission File Number: 001-34039 RED GIANT ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada 98-0471928 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 614 E. Hwy 50, Suite 235, Clermont, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (866) 926-6427 N/A (Former name, former address and former fiscal year,if changed since last year) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,""accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large acceleratedfiler [ ]Acceleratedfiler [ ] Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of July 15, 2015, there were 3,195,513,279 shares of our common stock, $0.0001 par value per share, issued and outstanding. Purpose of This Amendment We are amending our Form 10-Q for the period ended May 31, 2015 to conform certain corrections of numerical data that we inadvertently omitted from the filed 10-Q. The corrections appear in Item 2 of Part II, and in Note 3 to our financial statements. Item 2 of Part II, our estimate of costs for monetary penalties, is changed from $360,000 to $366,000, and our estimate of additional shares of common stock required to be issued as a result is changed from 1,807,095,000 shares to 645,000,000 shares. The disclosure in Note 3 of our working capital deficit is changed from $6,788,739 to $4,530,541. RED GIANT ENTERTAINMENT, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of May 31, 2015 (Unaudited) and August 31, 2014 3 Consolidated Statements of Operations for the Three and Nine Months Ended May 31, 2015 and 2014 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended May 31, 2015 and 2014 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information. 17 Item 6. Exhibits 17 SIGNATURES 17 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Red Giant Entertainment, Inc. Consolidated Balance Sheets May 31, August 31, (unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $1,253 and $1,253, respectively - - Inventory Total Current Assets Property and equipment, net of accumulated depreciation of $7,940 and $5,103, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Shareholder loans Convertible notes payable, net of discounts Derivative liability, notes Derivative liability, warrants Total Current Liabilities TOTAL LIABILITIES Commitments and Contingencies (Note 9) Stockholders' Deficit Preferred stock: 100,000,000 authorized; $0.0001 par value 10,000,000 shares issued and outstanding - Common stock: 6,000,000,000 authorized; $0.0001 par value 2,988,799,395 and 2,540,260,752 shares issued and outstanding Additional paid in capital Treasury stock, at cost; 1,785,900 shares ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to unaudited consolidated financial statements 3 Red Giant Entertainment, Inc. Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended May 31, May 31, Revenues $ Cost of sales Operating Expenses Selling and marketing Compensation Professional General and administration Depreciation and amortization Total operating expenses Net loss from operations ) Other income (expense) Interest expense ) Change in derivative ) ) Net loss $ $ ) $ ) $ ) Basic and dilutive loss per share $ ) $ ) $ ) $ ) Weighted average number ofshares outstanding See accompanying notes to unaudited consolidated financial statements 4 Red Giant Entertainment, Inc. Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended May 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) Adjustment to reconcile Net Income to netcash provided by operations: Depreciation and amortization Stock based compensation for services - Amortization of debt discounts and financing costs Change in derivatives ) Changes in operating assets and liabilities: (Increase) decrease in operating assets: Inventory ) Prepaid expenses and other assets - Increase (decrease) in operating liabilities: Accrued expenses Total adjustments Net Cash (Used in) Provided By Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment - ) Net Cash (Used in) Investing Activities - ) CASH FLOWS FROM FINANCING ACTIVITIES: Shareholder loans, net ) Proceeds from Loan(s) Proceeds from issuance of stock - Net Cash (Used in) Provided by Financing Activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information Cash paid for interest $
